Motion Granted; Appeal Dismissed and Memorandum Opinion filed March
8, 2022.




                                     In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00669-CV


                         CAROL MCGEHEE, Appellant

                                        V.

 ALLSTATE FIRE AND CASUALTY INSURANCE COMPANY, Appellee

                     On Appeal from the 333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2016-65389


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed October 7, 2021. On February 22,
2022, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      We dismiss the appeal.

                                 PER CURIAM

Panel consists of Justices Jewell, Zimmerer, and Hassan.